            Case 1:18-cr-00328-KPF Document 97 Filed 03/19/19 Page 1 of 1



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA


               v.

  ANILESH AHUJA, a/k/a "Neil,"                        18 Cr. 328 (KPF)
  AMIN MAJIDI, and JEREMY SHOR,


                                   Defendants.


                       NOTICE OF WITHDRAWAL OF COUNSEL


                 To the Clerk of this Court and all parties of record:

                 Please take notice that as of March 15, 2019, attorney Sarah A. Istel is no

   longer associated with Paul, Weiss, Rifkind, Wharton & Garrison LLP and should be

   removed as counsel of record for Defendant Anilesh Ahuja in the above-captioned

   action. Paul, Weiss, Rifkind, Wharton & Garrison LLP and Kirkland & Ellis LLP will

   continue to represent Mr. Ahuja in this matter.


   Dated: March 15, 2019



Dated: March 19, 2019
       New York, New York                    Respectfully submitted,
                                             PAUk>WEISS, RIFKIND, WHARTON &
                                             GAB&JSON LLP
SO ORDERED.

                                             Richard C. Tarlowe
                                             1285 Avenue of the Americas
                                             New York, New York 10019-6064
HON. KATHERINE POLK FAILLA                   Tel: (212) 373-3035
                                             rtarlowe@paulweiss.com
UNITED STATES DISTRICT JUDGE
                                             Attorneys for Anilesh Ahuja
